Citation Nr: 1146553	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-07 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a cardiovascular disorder, status post myocardial infarction, with coronary artery disease and congestive heart failure, claimed as five heart attacks with surgical residuals," claimed to have resulted from treatment at a Department of Veterans Affairs medical facility, specifically based on medication prescribed by the VA to treat diabetes mellitus II (non service connected).  

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of March 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which granted service connection for PTSD and assigned an initial 70 percent rating.  This case also comes before the Board from a November 2008 rating action which denied entitlement to TDIU benefits and an August 2009 rating decision which denied entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a cardiovascular disorder, status post myocardial infarction claimed as five heart attacks with surgical residuals.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a 100 percent disability rating for his service connected PTSD, and also claims entitlement to TDIU.  He also alleges entitlement to VA benefits for additional disability resulting from VA treatment.  Specifically, he alleges that the VA treatment of prescribing him Avandia to treat his non service connected diabetes caused or aggravated his current heart disorder.  

The Board finds that it is necessary to remand these matters to afford proper development of these issues, and to ensure that compliance with due process is met.  With regard to the PTSD claim, the Board notes that there appears to be conflicting evidence as to the actual severity of his PTSD symptoms.  Additionally, lay evidence submitted since the most recent VA examination of February 2008 appears to suggest a worsening of symptoms.

On VA examination for PTSD in February 2008, the examiner assigned the Veteran a Global Assessment of Functioning (GAF) scale score of 35, which suggests rather severe symptoms including some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The examiner indicated that the Veteran has other psychiatric symptoms in addition to PTSD, including an organic affective disorder from a head injury that is not service connected.  The examiner said it would be difficult to separate the overlapping psychiatric symptoms.  However, despite providing a GAF score that suggested severe symptoms, this same examiner gave an opinion that the Veteran was able to work despite his PTSD symptoms.

Subsequent to this examination, VA treatment records from later in 2008 revealed findings that did not appear to meet the more severe criteria contemplated by a GAF score of 35.  A GAF score of 50 was reported in September 2008.  In January 2011, the Veteran's son submitted a statement that appears to suggest an increase in the severity of the PTSD symptoms.  He described the Veteran as needing to be prompted to perform simple hygiene tasks such as bathing or changing clothes.  

In view of the foregoing, the Board finds that remand is necessary to obtain a VA examination to accurately assess the current severity of the Veteran's disability due to PTSD.  Prior to any examination, an attempt should be made to obtain any outstanding records of pertinent medical treatment.

With regard to the claim for benefits under 38 U.S.C.A. § 1151 for a "heart condition" and repeated cardiac incidents, the Veteran's attorney-representative has argued in a May 2011 brief that the July 2009 VA examination (the report of which included an unfavorable opinion against the claim) was inadequate as it only referenced a single heart attack in December 2006, and not multiple (five) heart attacks as claimed by the Veteran.  The Board notes that the brief argues entitlement to benefits under 38 U.S.C.A. § 1151 for a "heart condition" and references repeated cardiac incidents.  With such language, it is clear that the Veteran and his representative are broadening the issue to encompass entitlement to a heart disorder with repeated cardiac incidents.  A new VA examination should be obtained, with an opinion that addresses the possibility of award of benefits for any and all heart problems, not just for the December 2006 heart attack.  

The Veteran's cardiac history reveals that he has had heart problems since the late 1990's, with a coronary artery bypass graft surgery done in 1997.  After he was prescribed Avandia to control his insulin dependent diabetes in May 2006, he suffered a myocardial infarction (MI) in December 2006, with treatment that included further coronary artery surgery for coronary artery disease.  He continued with cardiac problems after December 2006, and was noted to have severe coronary artery disease based on multiple heart catheterizations dated in January, March, and June of 2007.  He appeared to report subsequent episodes of cardiac symptoms such as chest discomfort, shortness of breath and lower extremity edema as a possible myocardial infarction (MI).  However in March 2007, when treated for such symptoms thought to be possible MI, such diagnosis was ruled out by the catherization.  In June 2007, the Veteran was hospitalized again for such symptoms, and was diagnosed with congestive heart failure, but not with MI.  

His VA prescription history indicated that the Veteran had been started on Avandia (Rosiglitazone) in May 1996 to January 1997, and that he was put back on this medication from April 2007 until August 2007.  The VA records are also noted to include a notation in July 2007 indicating that the Veteran's cardiologist recommended he be taken off Avandia because he was having so much heart trouble, and that he be switched to Byetta.  

The VA examination of July 2009 is noted to primarily have focused on the December 2006 MI.  On Remand, a new examination should be afforded to allow for consideration of cardiac incidents that took place after the December 2006, to include the March 2007 episode and the June 2007 diagnosis of congestive heart failure, and consideration of the notation from July 2007 indicating that the Veteran was recommended by his cardiologist to be taken off Avandia due to his heart problems.  After considering all this evidence, the examiner should be asked to provide an opinion as to whether or not the Veteran indeed incurred additional disability (including aggravation of his heart condition) as a result of VA care, specifically, VA treatment of his diabetes with Avandia.  The examiner must discuss the additional cardiac episodes when addressing this matter, as well as the notation from July 2007 indicating that the Veteran  was recommended by his cardiologist to be taken off Avandia due to his heart problems.

The Veteran's attorney-representative contends that should additional heart disability be shown to result from his treatment with Avandia, the 1151 claim should be granted based on the VA's failure to inform the Veteran of possible adverse consequences.  Among the possible ways that compensation may be granted under 38 U.S.C.A. § 1151, is by a showing that VA furnished care, treatment, or examination without the Veteran's informed consent, and that such care resulted in additional disability. 38 C.F.R. § 3.361(c), (d) (2011).  Informed consent must be freely given and follow a careful explanation by the treating practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment. 38 C.F.R. § 17.32 (2011).  Accordingly, should the evidence confirm additional disability resulted from the VA treatment with Avandia, then the RO must consider whether the Veteran provided informed consent in accordance with 38 C.F.R. §§ 3.361(c) and 17.32, 
 
In addition to obtaining new examinations, these matters must be remanded for consideration of recently received evidence.  Since the July 2009 VA examination, the Veteran's attorney submitted additional evidence in the form of treatises regarding the potential adverse cardiac affects of the diabetes medication Avandia.  This evidence includes an article dated in May 2011 describing how this medication was being removed from pharmacies by the FDA due to heart risks.  This article was submitted after the last SSOC was issued in August 2010, and the letter drafted by the Veteran's attorney did not include a waiver of AOJ review of the evidence.  Prior to this evidence being submitted, the Veteran's attorney sent a letter to the RO in September 2010 specifically emphasizing that they wanted the RO to review all the medical and lay evidence.  Thus the Veteran's attorney has communicated intent to have AOJ review of all the evidence submitted.  
As for the TDIU claim, this claim is inextricably intertwined with the PTSD claim and the 1151 claim, thus it is appropriate to defer final consideration of the TDIU issue until the development requested herein is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, a decision on the TDIU issue is deferred pending completion of the actions requested below. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide information about medical treatment he received for his PTSD and his heart disorder.  After obtaining any necessary authorization, the AOJ should attempt to obtain copies of the records of all pertinent and outstanding VA and/or private medical treatment for these disorders from 2008 to the present time.  If the above-mentioned records are not available, that fact should be entered in the claims file.

2.  The AOJ should schedule the veteran for a VA psychiatric examination to determine the current level of severity of his PTSD.  The examination should be conducted by a psychiatrist who has not heretofore seen or examined him.  The claims folder must be made available to the examiner for review before the examination and the report should so indicate such review.  Detailed clinical findings should be reported in connection with the evaluation.  The examiner should report a full multiaxial diagnosis, to include the assignment of a global assessment of functioning (GAF) score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) and an explanation what the assigned score represents.  In addition, the examiner should state an opinion as to the degree of social and industrial inadaptability and employability caused by the veteran's service-connected PTSD.  If other psychiatric disorders are shown besides PTSD, the examiner should provide a diagnosis and state an opinion as to the degree of social and industrial inadaptability and employability caused by these other disorders and provide a separate GAF score for the other disorders if appropriate.  If the examiner is unable to separate any symptomatology of the service-connected PTSD from any non-service connected psychiatric disorder which may be diagnosed, the examiner should so state.  

The examiner should address whether or not the veteran's service-connected PTSD prevents him from securing or following substantially gainful employment, considering the impairment associated with that disorder.  If so, the examiner should identify the period of time in which he became unemployable due to PTSD.  The examiner must report the basis for the determination that the veteran cannot work.
Each opinion should contain comprehensive rationale based on sound medical principles and facts.

3.  Thereafter, following completion of #1, the Veteran should be afforded a VA examination by the appropriate specialist to determine the nature and etiology of any heart disorder(s) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran was documented as having heart problems in 1997. 

The examiner should identify all current cardiovascular disorders.  For each diagnosis identified, the examiner should indicate whether there is any additional disability following medical treatment furnished by VA, including the prescribing of Avandia (Rosiglitazone) in May 2006 to January 20077, and from April 2007 until August 2007 to treat diabetes.  The examiner should also consider the notation in July 2007 indicating that his cardiologist recommended he be taken off Avandia because he was having so much heart trouble, and be switched to Byetta, as well as the other medical evidence including the medical articles regarding Avandia of record.  The examiner should specifically be asked to provide an opinion as to whether any additional disability shown after VA treatment (including the prescribing of Avandia) was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment or whether the outcome of the treatment was an event not reasonably foreseeable.  To make this determination, the examiner should consider whether the Veteran's treating physicians exercised the degree of care that would be expected of a reasonable health care provider.  The examiner should also address whether the Veteran was reasonably informed of the possible risks of this treatment.  (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)  Each opinion should contain comprehensive rationale based on sound medical principles and facts.

4.  After completion of the above, the AOJ should readjudicate the appellant's claims.  If the determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case which must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations, when adjudicating the claims.  The AOJ should also adjudicate the claim for TDIU in light of the additional medical evidence obtained.  The veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

Thereafter, the case should be returned to the Board for final appellate review, if otherwise in order.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case; however, the veteran is advised that failure to cooperate by reporting for examination may result in the denial of the claim.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


